In re Hickman, Edward; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, *437Div. “H”, No. 322-032; to the Court of Appeal, Fourth Circuit, No. 93KW-1083.
Granted. This case is remanded to the district court for purposes of appointing relator counsel and for conducting a hearing on his claim that his trial attorney’s failure to secure the presence of Lubertha Watson as a witness at trial constituted ineffective assistance of counsel. In addition to any other witness relator may wish to present, including his former trial attorney, the district court is directed to secure the presence of Watson at the hearing if she is available to testify and to rule on the merits of relator’s claim accordingly. Otherwise denied.